Citation Nr: 1426892	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-21 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement for a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF). 


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The original claimant (hereinafter decedent) died on February [redacted], 2009.  The current claimant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 


FINDING OF FACT

The claimant as the surviving daughter of the decedent is not eligible to receive the one-time payment from Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a); (West 2002); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002(j)(2), 123 Stat. 115, 200-02 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the FVECF.  An eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. VA will administer its provisions in a manner consistent with VA law, including the definitions in 38 U.S.C.A. § 101 , except to the extent otherwise provided in the statute.  See American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009). 

Eligible Takers

In order to show entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund, a claimant must satisfy the criteria required for establishing basic eligibility to receive the VA benefit.

This pertinent criteria in section 1002(c)(2) of the Act provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  See American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002(j)(2), 123 Stat. 115, 200-02 (2009).

Merits

The claimant, decedent's daughter, contends that her father filed, or was in the process of filing, an application for FVEC funds before his death, and due to his death she is entitled to pursue her father's claim for a one-time payment from the FVEC Fund.  

Because the claimant's status as a surviving child precludes her as a matter of law from taking under the FVEC statute, the Board does not reach the underlying question of whether the decedent was eligible to receive a benefit under the FVEC fund.  

As previously stated the decedent died in February 2009.  The decedent's spouse predeceased him as indicated in the February 2009 application for benefits and the decedent's death certificate, wherein the decedent is listed as widowed.  Accordingly, the Board notes that the only potentially eligible claimants under the FVEC statute, the claimant-Veteran or his surviving spouse, are both deceased. See American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002(j)(2), 123 Stat. 115, 200-02 (2009)

Unfortunately, nothing in the FEVC fund allows for anyone other than the Veteran or his surviving spouse to take under the statute.  There is no provision for a child to replace a surviving spouse as a claimant if a veteran dies after filing a claim.  The legislation does not provide for payments to surviving children, and a surviving child of an eligible person is not identified as an eligible person to receive the payment.  In sum, the only eligible taker for a veteran who files a claim and subsequently dies is the surviving spouse.  Thus, the decedent's survivor, his daughter, is ineligible under the statue.  See American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002(j)(2), 123 Stat. 115, 200-02 (2009)

The Board notes that the FVEC fund's preclusion of benefits to certain groups of takers has been challenged in the United States District Court for the Northern District of California.  A group of surviving spouses of Filipino Veterans who were, similar to the decedent's daughter, precluded from taking under the statute challenged the FVECF on Fifth Amendment equal protection grounds.  They argued that that restricting FVECF payments to surviving spouses of Veterans who applied for payment during the one-year window discriminated against surviving spouses who did not meet this criteria, including those whose husbands died prior to the enactment of the FVECF and discriminated against Filipino Veterans by treating them differently than other Veterans.  The District Court dismissed this challenge finding that the limitation on eligible recipients was "a rational means of recognizing the contributions made by Filipino war [V]eterans while limiting the burden on the Treasury and the deficit" and was thus, "rationally related to a legitimate government objective."  See Recinto v. Dep't of Veterans Affairs,  No. C 10-4542 SBA, DKT 17, 2011 WL 1599635, *7 (N.D.Cal. Apr. 28, 2011).  The Ninth Circuit upheld the District Court's dismissal of this challenge.  Recinto, 706 F.3d at 1178. 

Considering the foregoing, the Board in applying the FVEC finds that the claimant, decedent's daughter, cannot collect benefits as the father's surviving beneficiary, as a matter of law.


ORDER


Entitlement to a one-time payment from the Filipino Veterans Equity Compensation fund is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


